Citation Nr: 0008685	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Huntington, West Virginia


THE ISSUE

Entitlement to an effective date prior to September 1, 1997, 
for the payment of death pension benefits.


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945, from December 1948 to May 1950, from October 1950 to 
October 1951, and from October 1961 to August 1962.  He died 
on February [redacted], 1994.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1997 action by the RO which 
granted death pension benefits, effective from September 1, 
1997.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1994.

2.  The appellant's application for death pension benefits 
was received by VA on August 20, 1997.

3.  The appellant's application for Social Security 
Administration survivor's benefits was received by the Social 
Security Administration on October 27, 1997.


CONCLUSION OF LAW

An effective date prior to September 1, 1997, for the payment 
of death pension benefits is not warranted.  38 U.S.C.A. 
§§ 5110, 5111 (West 1991); 38 C.F.R. §§ 3.31, 3.152, 3.153, 
3.155, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The general rule with regard to the effective date of an 
award is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 (1999).  
An exception to that rule applies, however, when a death 
pension is awarded pursuant to an application received within 
45 days from the date of the veteran's death.  In that 
situation, the effective date of the award is "the first day 
of the month in which the death occurred."  38 U.S.C.A. 
§ 5110(d)(2) (West 1991); 38 C.F.R. § 3.400(c)(3)(ii) (1999).  

In the present case, the record shows that the veteran died 
on February [redacted], 1994, at a VA hospital.  When the RO learned 
of the veteran's death from the hospital, a letter was sent 
to the appellant on February 14, 1994, which included 
instructions as to the filing for death benefits.  It was 
specifically noted that death pension would be payable only 
from the date a claim is received if the application for such 
a benefit was not filed within 45 days of the veteran's 
death.  38 C.F.R. § 3.400(c)(3)(ii).  An application form (VA 
Form 21-534) was enclosed with the letter for the appellant's 
use.  Thereafter, VA received appellant's claim for burial 
benefits (VA Form 21-530) on March 1, 1994.  VA granted the 
claim for burial benefits on March 4, 1994.

Subsequently, VA received appellant's application for death 
pension benefits (VA Form 21-534) on August 20, 1997.  The 
Board notes that appellant, on the application, checked yes, 
to box 33A, which asked if the surviving spouse had 
previously filed a claim with VA.  Additionally, in box 35, 
she reported that the office where she had earlier filed her 
application was located in Princeton, West Virginia.  VA 
granted the claim for death pension benefits on October 23, 
1997, effective from September 1, 1997.

The appellant alleges that she originally tried to file a 
claim for death pension benefits soon after the veteran died 
(i.e., sometime in 1994), but did not file a claim because 
she was told that her children's income made her household 
income too high to qualify.  See November 1997 notice of 
disagreement.  She reported that she had applied for Social 
Security benefits right after the veteran died and shortly 
thereafter went to apply for VA pension benefits, but was 
told that she could not file because she received too much 
money.  See March 1998 statement in support of claim.  
Lastly, she reported that, following the veteran's death, she 
had been directed by the RO to the Princeton, West Virginia 
office of the West Virginia Department of Veterans Affairs.  
At the West Virginia Department of Veterans Affairs she 
talked with a service officer who, after calling the RO, told 
her that her income was too high to qualify for widow's 
benefits.  See March 1999 RO report of contact.

In March 1998, the RO received a statement from the 
appellant's sister.  The sister reported that, in May 1994, 
she had gone with the appellant to file her claim for death 
benefits.  The sister corroborated the appellant's recitation 
of events, including the fact that the appellant had been 
told that she had too much household income to qualify.  The 
sister also indicated that the individual with whom they 
spoke did not inquire as to the appellant's monthly expenses 
or any special financial circumstances. 

The RO, in December 1998, received from the Social Security 
Administration (SSA) a copy of a SSA-24, Application for 
Survivors Benefits, which was signed by the appellant in 
August 1997 and received by a SSA district office in October 
1997.

The RO, in May 1999, memorialized a telephone conversation 
with the service officer from the West Virginia Department of 
Veterans Affairs with whom the appellant said she spoke in 
1994.  The service officer reported that he had no records or 
office notes regarding the appellant in his files for 1994.  
He indicated that he would not have called the Huntington, 
West Virginia, RO to find out if the appellant would qualify 
for death pension benefits if she had asked him.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to an effective date prior to 
September 1, 1997, for death pension benefits.

The Board notes that the appellant alleges that she would 
have filed her claim for death pension benefits in 1994 had 
she not been given erroneous information about her 
eligibility.  The appellant's allegations are not consistent 
with the other evidence of record.  While the appellant and 
her sister claimed that the appellant attempted to file her 
claim for death pension benefits shortly after she filed her 
claim for SSA benefits, i.e., in approximately May 1994, 
records from the SSA show that her claim to SSA was not 
received until October 1997, more than a month after her 
death pension benefits had already begun.  38 U.S.C.A. § 1322 
(West 1991); 38 C.F.R. § 3.153 (1999) (an application on a 
form jointly prescribed by the VA Secretary and the Secretary 
of Health, Education, and Welfare filed with the SSA will be 
considered a claim for death benefits, and to have been 
received at VA as of the date of receipt by SSA).  
Consequently, the SSA claim for survivor's benefits may not 
be construed as having been received at VA earlier than the 
date already assigned by VA for the award of the death 
pension.

It appears from the record that the office where the 
appellant says she sought advice shortly after the veteran's 
death was an office of a state sponsored service 
organization, West Virginia Department of Veterans Affairs, 
staffed by state employees, not by VA employees.  
Nevertheless, even if the appellant somehow obtained 
erroneous advice from a VA official in 1994, she is not 
entitled to an earlier effective date based on a theory of 
estoppel.  McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (even 
though appellant may have received erroneous information from 
a VA employee, because the statute specifically provides that 
the effective date is the date of the application, her claim 
for an earlier effective date must be denied).  

The Board also finds that the appellant's earlier application 
for burial benefits on March 1, 1994, cannot act as an 
application for death pension benefits.  See Shields v. 
Brown, 8 Vet. App. 346 (1995) (a claim for burial benefits 
cannot act as an informal claim for other benefits where the 
other benefit was not identified); 38 C.F.R. § 3.155 (an 
informal claim must identify the benefit sought).  On the 
March 1994 application, no mention was made of a desire to 
seek death pension benefits.  Indeed, the appellant had 
already been sent an application form to use for applying for 
dependency and indemnity compensation, accrued benefits, or 
death pension in February 1994, but such a claim expressing a 
desire to pursue this specific benefit was not filed until 
August 1997.  Consequently, the obligation to send the 
appropriate application form to the appellant set forth in 
38 C.F.R. § 3.150(b) was satisfied.  See Shields at 349, 350.  
In short, the appellant did not submit an application for 
death pension until August 1997, and this fact is 
controlling.  Therefore, the rule found at 38 U.S.C.A. 
§ 5110(d)(2) and 38 C.F.R. § 3.400(c)(3)(ii), which allows 
for the award of death pension from the first day of the 
month in which the veteran's death occurred if the claim is 
received within 45 days after the date of death, does not 
apply.  

As noted above, when an application is not received within 
the 45-day period, the general rule with regard to the 
assignment of an effective date is that the effective date 
can be no earlier than the date of receipt of the 
application.  § 5110(a).  Moreover, the actual payment of VA 
monetary benefits may not commence until the first day of the 
calendar month following the month in which the award becomes 
effective.  § 5111(a).  Here, because the application was 
received on August 20, 1997, the effective date for the award 
of monetary benefits can be no sooner than September 1, 1997.  
Id.  Since this is the date established by the RO, the appeal 
for an earlier date is denied.


ORDER

The appeal is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



- 7 -




